Beck, J.
1. Where authorities having charge of the roads of the county accepted a conditional dedication of a strip of land to be used in laying out a public road, and actually laid out a public road, over the same, they will not be permitted to repudiate their contract with the dedicator by refusing to .discharge certain obligations undertaken by them in accepting the dedication, to the injury of the dedicator. If the conditions imposed intolerable burdens upon the public use to which the land dedicated was to be appropriated, the dedication should have been rejected entirely. The contract between the dedicator and the county authorities will not be held to be valid so far as it confers benefits upon the public and invalid so far as it 'relates to the conditions stipulated by the dedicator in order to protect and safeguard his property.
2. The court did not err in overruling the demurrers, general in their nature, to the petition.

Judgment affirmed.


All the Justices concur.

W. V. Tyler and W. TL. Davis, for plaintiff in error.